DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Adamenko et al (US 10,286,328).
Re claim 1, Adamenko discloses an apparatus configured to:	acquire first and second authentication data from a first and second object, respectively (col. 12:24-27, the modules 16, comprising add-on modules such as 20, 22, 
Re claim 2, Adamenko disclose the activation states of the objects are different at the time the first and second authentication data are acquired (since authentication occurs when attaching the modules, the modules are disabled before authentication data is acquired).
Re claim 3, Adamenko discloses transferring data between the second and first object (11:39-60, once add-on modules are identified to be attached, their data is communicated to the game, therefore transferring data between each other as they are 
Re claim 5, Adamenko discloses the objects being figures (fig. 8, one of the modular objects illustrated is a figure 42).
Re claim 7, Adamenko discloses the physical appearance of the objects being different (fig. 3, all of the modules have different appearances).
Re claim 8, Adamenko discloses some objects having differing activation states at a time when the authentication data is acquired (7:37-52, some attachments can be usable outside of the context of the video game, such as speakers and lights when not connected to the computing device, therefore those modules can be active or inactive at the time of authentication, such as speakers and lights being turned on).
Re claim 9, see the rejection to claim 8: since some modules are disclosed to have functionality outside of the game and not connected, such as buttons, speakers, and lights, their activation states can be changed from active to inactive and vice versa, such as a first object being a light and being turned off, and the second object being a speaker and being turned on.
Re claim 10, Adamenko discloses transferring data from the second to the first object (11:39-60, once add-on modules are identified to be attached, their data is communicated to the game, therefore transferring data between each other as they are all connected to each other as illustrated in fig. 3, and reflect changes in the in-game avatar based on the connected modules).
Re claim 11, Adamenko discloses confirming whether an information value recorded in the second object exceeds a predetermined level value and searching for 
Re claim 12, Adamenko discloses confirming the first object is in an inactive state and confirming whether the object is an exchange counterpart of the second object (7:37-52, a damaged component is considered inactive, and can be swapped, therefore an exchange counterpart is used to replace the damaged component).
Re claims 13-14, see the above rejections to claim 1 regarding Adamenko and authenticity determinations of controller modules.
Re claim 15, Adamenko discloses the communication device is a pad communicatively interacting with the objects (fig. 2, 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adamenko in view of Konuma (US 2005/0288103).
Re claim 4, Adamenko is silent on determining whether the objects have been acquired legally based on identification information. Konuma teaches a system in which cheating is considered an act of illegally obtaining an item (par. [0005]). By keeping a log of play, the system is able to determine whether an item has been obtained legally or not based on the detection of an illegal act ([0021]). It would have been obvious to implement anti-cheating measures as taught by Konuma in order to prevent players from obtaining illegal, counterfeit, or fake items and utilizing them in the game to gain an unfair advantage.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adamenko in view of Pearson (US 7,314,407).
Re claim 6, Adamenko does not disclose the objects being cards. Pearson teaches a modular gaming system that utilizes cards to effect changes in a game (fig. 1, cards 30, and 4:28-53, when the cards are utilized in the game, affect abilities of characters in the game, e.g. enhancing their capabilities or reducing opponent’s character).	It would have been obvious to also allow the use of tradable cards to make changes in a game as taught by Pearson with the modular gaming system of Adamenko in order to introduce a tradable, physical medium that can influence the player’s gaming .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adamenko.
Re claim 16, while Adamenko discloses determining the activation states of objects and changing the activation states of the objects, there is no explicit disclosure that based on the first object being in an inactive state, changing both the activation states of the first and second objects, and not changing them when the first object is active.	However, Adamenko does disclose multiple objects modifying a single property of the in-game avatar, each property being modifiable by multiple modules, and multiple modules being replaced when a number of modules are “damaged” (see 11:53-60 and 12:1-9). As such, a situation exists where the inactive state of a first object dictates the change in activation of potentially multiple objects, such as in the case when an engine is damaged, replacing and activating a plurality of replacement objects.	It would have been obvious to use the status of one object to change the activation states of multiple objects in order to ensure that users can activate multiple objects in the case the activation status of the first object affects the operation of multiple objects, including the first object itself.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. While Applicant argues that Adamenko does not disclose the change in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715